Citation Nr: 1821937	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a stomach disorder.

2.  Entitlement to service connection for a stomach condition, claimed as peptic ulcer disease and hiatal hernia.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that the scope of a service connection claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has broadly characterized the issues as ones for service connection for an acquired psychiatric disability, and service connection for a stomach condition, respectively.  

The issues of entitlement to service connection for a stomach condition and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for peptic ulcer disease was denied by the RO in a September 2008 rating decision.  The Veteran was informed of the decision and he did not appeal, and no new evidence was received within a year of the denial.  Therefore, the decision became final

2.  The evidence submitted since the RO's September 2008 rating decision which denied service connection for peptic ulcer disease is relevant and probative of the issue at hand.

3.  Service connection for a psychiatric disorder was denied by the RO in a December 1997 rating decision.  The Veteran was informed of the decision and he did not appeal, and no new evidence was received within a year of the denial.  Therefore, the decision became final

4.  The evidence submitted since the RO's December 1997 rating decision which denied service connection for a psychiatric disorder is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The September 2008 decision, which denied service connection for peptic ulcer, is final.  38 U.S.C.A. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The evidence received since the September 2008 decision, which denied service connection for peptic ulcer, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (2002); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions for the issues being denied herein. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Regardless, as the claims are being reopened in the decision below, any deficiencies with the notice or duty to assist are harmless.

Legal Criteria and Analysis

A. Stomach problems


Service connection for peptic ulcer disease was most recently denied in a September 2008 rating decision on the basis that no new and material evidence was submitted to reopen the claim.  The September 2008 rating decision became final because the Veteran did not submit a Notice of Disagreement (NOD) or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b) (2017).  In connection with the Veteran's claim to reopen, he submitted additional medical evidence and lay statements relating his stomach problems to his military service.  See Med. Treatment.  Rec., rec'd October 2009; see also VA Form 21-4138, December 2009.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

B. Psychiatric disorder

Regarding the Veteran's claim for a psychiatric disorder, that claim was denied in a December 1997 rating decision on the basis that the disability did not incur in service.  The December 1997 rating decision became final as the Veteran did not submit an NOD or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b).  The Veteran filed a claim to reopen that was denied in a September 2008 rating decision.  As the Veteran submitted a statement regarding that claim in July 2009, the September 2008 rating decision did not become final.  Id.  In addition, the Veteran submitted additional medical evidence relating to his psychiatric conditions.  See Med. Treatment Rec., rec'd October 2009.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

ORDER

The application to reopen the claim for service connection for a stomach disorder claimed as peptic ulcer disease is granted.

The application to reopen the claim for service connection for a psychiatric condition is granted.


REMAND

Regarding the stomach condition claim, the Board initially notes the Veteran underwent a VA examination in January 1987 to assess the etiology of various claimed conditions, including ulcers.  However, the Board notes the examiner was unable to review the claim file when he performed the examination and provided no nexus opinion regarding the etiology of the ulcers.  As such, the Board may not rely on this examination as it is inadequate because it is not based on all of the facts and no opinion was proffered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran has submitted copious amount of evidence regarding various stomach conditions, ranging from peptic ulcer disease and hiatal hernia, to gastroesophageal reflux disease (GERD).  See Third Party Corr., January 2002; Med. Treatment Rec., rec'd May 2, 2002, p. 5; Med. Treatment Rec., rec'd May 13, 2002, p. 4; Med. Treatment Rec., rec'd October 2009, p. 9.  Furthermore, the Veteran has stated his stomach problems began while he was on active duty and have continued and persisted to the present.  See VA Form 21-4138, April 2001; VA Form 21-4138, December 2009; VA Form 21-4138, May 2013.  

Given the amount of evidence showing the presence of various stomach conditions, which may have been incurred in service, as well as the inadequate January 1987 VA examination, the Board finds a remand is warranted to afford the Veteran a new VA examination to assess the nature and etiology of any stomach conditions that may have been present during the pendency of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012), 38 C.F.R. § 3.159 (c)(4)(i). 

As for the psychiatric disability claim, the medical evidence of record shows various diagnoses, including bipolar disorder and major depression.  See Third Party Corr., March 2001; Med. Treatment Rec., rec'd August 2008.  Likewise, the Veteran asserted his symptoms began in service and have continued after he was discharged.  See Third Party Corr., March 2011; VA Form 21-4238, July 2009; VA Form 21-4138, May 2013.  As such the Board finds a remand is warranted to afford the Veteran a VA examination to assess the nature and etiology of any psychiatric disorder present during the pendency of the claim.  See McLendon, 20 Vet. App. 79.

On remand all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  The Veteran should be afforded a VA examination by an examiner of sufficient experience or expertise to assess the nature and etiology of any stomach condition.  The claim folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should first identify all stomach conditions which are present or have been present throughout the pendency of the claim.  

The examiner should then provide an opinion, for each stomach condition present, as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the condition originated in service or is otherwise etiologically related to service, to specifically include the Veteran's reports of being diagnosed with stomach ulcers in 1973. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  Afford the Veteran a VA examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner.  Based on a review of the Veteran's pertinent history and the examination, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  

With respect to each acquired psychiatric disorder that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, with subsequent psychiatric manifestations thereafter. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Then, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all matters remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


